Citation Nr: 0415403	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  94-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by fatigue, due to an undiagnosed 
illness claimed as secondary to Persian Gulf War service.

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to an increased rating for pain in the 
shoulders, knees and ankle, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.  The veteran also has additional service with the 
Alabama National Guard.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1993 rating 
decision by the Department of Veterans Affairs (VA), Regional 
Office (RO) in Montgomery, Alabama, which in part denied 
service connection for a chronic disability manifested by 
fatigue.  The veteran appealed that decision to the Board.  
In October 1999 the Board denied this claim.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2001 joint motion, the veteran and the VA Secretary 
requested that the Board's October 1999 decision be vacated 
and the case remanded.  In February 2001 the Court issued an 
Order granting the joint motion.  Pursuant to the Court 
remand, the Board remanded the case to the RO in December 
2001.  Requested development has been completed, and the case 
is back before the Board.  In February 2003 the RO denied 
service connection for post-traumatic stress disorder.  The 
veteran has not appealed that decision.


FINDINGS OF FACT

1.  The veteran's fatigue is not shown to have been present 
in service.

2.  The veteran's fatigue is attributed to a diagnosed 
psychiatric disorder.


CONCLUSION OF LAW

A chronic disability manifested by fatigue due to an 
undiagnosed illness was not incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110, 1131, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following steps:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The record reflects that the veteran was provided with 
letters dated in January 2002, July 2002, and April 2003, as 
well as a statement of the case dated in October 1999, and 
supplemental statements of the case, that collectively 
provided notification of the information, regulations, and 
medical evidence necessary to substantiate this claim.  The 
documents specifically indicated what steps VA would take and 
what was required of the veteran and what evidence the VA 
would obtain.  Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded the opportunity for VA examinations during 
the course of this claim.  The Board notes that the January 
2002 and April 2003 VCAA letters were mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the holding in Pelegrini, supra.  Also, the VA has not 
specifically requested the veteran to submit any evidence in 
his possession pertinent to his claim.  38 C.F.R. 
§ 3.159(b)(1).  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  All identified pertinent evidence 
has been obtained.  Therefore, under the circumstances, the 
Board finds that any error in the chronological 
implementation of the VCAA is deemed to be harmless error.  
As such, the Board finds that the VA has satisfied its duties 
to notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background  

The veteran served in the Persian Gulf from January to May 
1991.  His service medical records show no complaint or 
finding pertaining to fatigue.  The May 1991 separation 
examination clinically evaluated all pertinent systems as 
normal.  No reference was made to fatigue.

At a March 1994 hearing before a member of the Board (now 
Veterans Law Judge) sitting at the Montgomery RO, the veteran 
testified that he had been experiencing fatigue since service 
in the Persian Gulf.  

The veteran received treatment at private facilities for 
several disorders from October 1992 to 1997.  Clinical 
history recorded in October 1992 reflected that he reported 
that he experienced generalized fatigue since he served in 
the Persian Gulf.

At an October 1996 VA general medical examination, the 
veteran reported complaints of feeling tired whenever he did 
any lifting.  The diagnoses included a history of fatigue.

During a September 1998 VA psychological examination the 
veteran's complaints included problems sleeping and getting 
tired.  He related these problems to his military service.  
Following the evaluation the diagnoses were post-traumatic 
stress disorder and dysthymia.  The examiner commented that 
the veteran's complaints of fatigue could be explained by a 
diagnosis of a dysthymic disorder.  His chronic nightmares 
and insomnia could also contribute to fatigue.  The examiner 
indicated that not being a physician he was not qualified to 
examiner the veteran for chronic fatigue syndrome or 
undiagnosed illness.   

At a November 1998 VA examination for chronic fatigue 
syndrome, the veteran reported that he worked in the food 
processing department of a grocery store and had to lift 
boxes, which required considerable physical efforts, and that 
his body got tired after such work.  The examiner concluded 
that the veteran had a diagnosis of minimal to mild bilateral 
subacromial bursitis of the left plantar with no other 
complications.  It was the examiner's opinion that the 
veteran did not meet the criteria for chronic fatigue 
syndrome.

At a November 1998 VA psychiatric examination, the veteran 
reported that he began experiencing symptoms of fatigue or 
becoming tired easily after work, approximately six months or 
one year after he returned from Saudi Arabia.  He also 
reported that he was having trouble with insomnia, especially 
after having nightmares about things he experienced in Saudi 
Arabia.  The diagnosis was PTSD.  The examiner indicated that 
there was no basis for physical fatigue based on the clinical 
examination, and opined that the symptoms of fatigue were 
"contributed" to the PTSD.

In May 2001 a nurse practitioner noted the veteran had 
complaints of feeling tired with no energy.  It was reported 
that that the veteran indicated that he had been told he had 
chronic fatigue syndrome.  Following examination, the 
impressions were hypertension and chronic fatigue versus 
panic attacks.  Numerous other outpatient treatment records 
contain no findings of chronic fatigue syndrome.  

In September 2001 the veteran's private primary treating 
physician reported that he had been treating the veteran 
since October 1992.  The physician indicated that he had 
reviewed the veteran's claims file.  The veteran had chronic 
fatigue.  When he examined the veteran in October 1992 the 
veteran at that time reported that he had had chronic fatigue 
since his Persian Gulf service.  The physician stated that he 
did not have fatigue related symptoms prior to service in the 
Persian Gulf.  Since his return from the Persian Gulf he 
experienced fatigue.  The physician indicated that he was 
unable to find the cause of the fatigue and the VA examiner 
in November 1998 likewise was unable to find the basis of the 
fatigue.  The physician rendered an opinion that the chronic 
fatigue was related to his service in the Persian Gulf.  

Private and VA medical records show treatment for a variety 
of medical problems from the 1990's to 2002, to include 
fatigue.  One record apparently written in the mid to late 
1990's notes among the veteran's chronic problems, chronic 
fatigue syndrome.  

On a December 2002 VA post-traumatic stress disorder (PTSD) 
examination, the psychiatric examiner reported that a review 
of the veteran's claims file, mental status examination, and 
personality testing, indicated that the veteran had a history 
of problems relating to others and feeling on edge and 
somatization clearly seemed to be operative during times of 
stress.  He added that unrecognized dysthymia might be 
operative on an ongoing basis.  The clinical impression was 
that the veteran's personality structure and functioning is 
such that the fatigue that he was reporting may be due to 
unrecognized dysthymia related to ineffectual coping with 
daily life.  

On a December 2002 VA examination for chronic fatigue 
syndrome, the examiner reported that review of the veteran's 
claims file, medical history, completion of physical 
examination and consultation with the chief of pathology, it 
was the medical opinion of the examiner that fatigue was 
secondary to depression.  It was noted that that the veteran 
was very vague and that his symptoms were more consistent 
with untreated depression which he had a history of since 
2000.  It appeared to the doctor that the veteran was not 
adherent to medication for his psychiatric disorder by 
presenting a full bottle of anti-depressants which he had 
been prescribed in November 2000.

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R., Part 4, not later than December 31, 2006.  

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any know clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  In addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
given for medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B).

The veteran is qualified to report his symptoms.  However, 
when the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
possesses such a background nor is it otherwise contended.

In this regard, the service medical records reflect no 
complaint concerning fatigue.  The post service medical 
records indicated the veteran has chronic fatigue, which was 
initially clinically recorded in October 1992.  The veteran's 
treating physician in September 2001 indicated that he and 
another physician were unable to find a basis for the 
fatigue.  The physician opined that the fatigue was related 
to service in the Persian Gulf.  

However, in December 2002 the veteran was examined not only 
by a VA physician in consultation with the Chief of Pathology 
but also by a VA psychiatrist.  Both VA opinions relate the 
fatigue to depression.  Further, the Board notes that the VA 
psychologist in September 1998 felt that the complaints of 
fatigue could be explained by a diagnosis of a dysthymic 
disorder.  

The VA psychiatrist in November 1998 also indicted that there 
was some relationship between the PTSD and the fatigue.  The 
Board also notes that in November 1998 VA examination chronic 
fatigue syndrome was ruled out.  

The Board places more probative value on the VA opinions 
which were made by a physician in consultation with the Chief 
of Pathology, a psychologist, and psychiatrist versus the 
opinion from the veteran's private physician.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  

As such, it is the judgment of the Board that the fatigue is 
not due to an undiagnosed illness but is related to his 
diagnosed psychiatric disorder.  A disability for which 
service connection has not been granted.  Accordingly, 
service connection for fatigue due to undiagnosed illness is 
not warranted.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir.1994).

In this regard as previously indicated the service medical 
records show no evidence of chronic fatigue syndrome.  The 
evidence indicates that the veteran began experiencing 
fatigue after service.  The veteran's treating physician in 
September 2001 indicated that the fatigue was related to 
service in the Persian Gulf.  However, for the reasons 
discussed above, the Board has determined that the fatigue is 
related to his psychiatric disorder.  Accordingly service 
connection for chronic fatigue syndrome on a direct basis is 
not warranted.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for chronic disability manifested by 
fatigue due to an undiagnosed illness is denied.


REMAND

In February 2003 the RO denied service connection for PTSD 
and an increased rating for pain in the shoulders, knees and 
ankle.  In March 2003 the representative filed a notice of 
disagreement with the decision.  Thus a statement of the case 
is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO is requested to furnish the 
veteran and his representative a 
statement of the case concerning the 
issues of service connection for PTSD and 
an increased rating for pain in the 
shoulders, knees and ankle.  The RO is to 
inform the veteran and his representative 
of the requirements necessary to perfect 
his appeal.  These issues are not before 
the Board until a timely appeal has been 
submitted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



